DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 3, 4, and 20 are objected to because of the following informalities:
Claim 1, line 2: “one or more magnetic” should read --one or more magnets--
Claim 3, line 2: “the magnets array” should read --the magnet array--
Claim 4, line 2: “the magnets array” should read --the magnet array--
Claim 20, line 2: “a user’s” should read --a user-- (see rejection under 35 U.S.C. 112(b) below)
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
positioning mechanism (system)
control system in claims 1, 2, 11, and 19
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation “the projected flux” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 7 each recite “the positioning system” while parent claim 1 recites “a positioning mechanism”. There is insufficient antecedent basis for “the positioning system” in the claims, and it is unclear whether the positioning system and mechanism are intended to be the same or different.
Claim 11 recites “the magnets” while claim 1 recites “one or more magnets”. Since the broadest reasonable interpretation of “one or more magnets” includes one magnet it is unclear whether applicant intends to reference one or a plurality of magnets in claim 11.
Claim 12 recites “the magnets” while claim 1 recites “one or more magnets”. Since the broadest reasonable interpretation of “one or more magnets” includes one magnet it is unclear whether applicant intends to reference one or a plurality of magnets in claim 12.
Claim 13 recites “the magnets” while claim 1 recites “one or more magnets”. Since the broadest reasonable interpretation of “one or more magnets” includes one magnet it is unclear whether applicant intends to reference one or a plurality of magnets in claim 13.

Claim 14 recites “the magnets” while claim 1 recites “one or more magnets”. Since the broadest reasonable interpretation of “one or more magnets” includes one magnet it is unclear whether applicant intends to reference one or a plurality of magnets in claim 14.
Claim 15 recites “the magnets” while claim 1 recites “one or more magnets”. Since the broadest reasonable interpretation of “one or more magnets” includes one magnet it is unclear whether applicant intends to reference one or a plurality of magnets in claim 15.
Claim 19 recites the limitation “the radiated magnetic field” in line 5 and the limitation “the rate of spinning” in line 6. There is insufficient antecedent basis for these limitations in the claim.
Claim 20 recites the limitation “a user’s” and “the user” while parent claim 19 recites “a subject”. It is unclear whether the user is required to be the same as the subject.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  


Claims 9 and 18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 9 recites “the system helps a person…by stimulating natural waves within the body”, which positively recites a human body. Claim 18 recites “the system is used to assist in the therapy of mammals”. Since the broadest reasonable interpretation of these imitations include a human body, these limitations are nonstatutory. The examiner suggests applicant amend these limitations to read –the system is configured to help a person--, and –the system is configured to be used to assist in the therapy of animals--, respectively, to overcome these rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2009/0082690 (Phillips et al.).
Regarding claim 1, Phillips et al. teaches a system for radiating an oscillating magnetic field (abstract; [0025]-[0026]), comprising: a magnet array (Figure 1, magnet, 2) consisting of one or more magnets, the one or more magnet (2) providing a radiated magnetic field through spinning or other periodic motion of the one or more magnets (2) Figure 1); a positioning mechanism (Figure 1, drive shaft, 4 and motor, 72) for positioning the magnet array within the system ([0175]; [0220]); and a control system (Figure 1, controller, 58) used to control the radiated magnetic field, wherein the system achieves precise control over the radiated magnetic field in a time domain, and in magnitude ([0175]; [0225]-[0229]).
Regarding claim 2, Phillips et al. teaches the control system (58) adjusts the frequency of the radiated magnetic field ([0175]; [0220]).
Regarding claim 3, Phillips et al. teaches the magnet array (2) is positioned on a vertical axis within the system via the positioning mechanism (2, 72), such that the magnets array (2) spins along the vertical axis (The system may be placed relative to a user such that the axis of rotation is a vertical axis relative to the user. See Figure 1; [0175]).
Regarding claim 4, Phillips et al. teaches the magnet array (2) is positioned on a horizontal axis within the system via the positioning mechanism (2, 72), such that the magnets array (2) spins along the horizontal axis (see Figure 1; [0175]).
Regarding claim 5, Phillips et al. teaches the magnet array (2) is positioned in a periodic, non-rotating manner to change the magnitude of the projected flux, but not its polarity (The magnet array (2) is capable of being manually manipulated by a user relative to a subject to be positioned in a periodic, non-rotating manner to meet the claimed functional language. [0175]; [0220]).
Regarding claims 9, 10, and 15-18, Phillips et al. teaches the system helps a person in need of better sleep and better focus, by stimulating natural waves within the body; the system produces a delta-band wave, a theta-band wave and a beta-band 
Regarding claim 11, Phillips et al. teaches the control system (72) allows for a repeating motion of the magnetic array (2) and controls the period of the motion of the magnets (2) to provide specific frequencies ([0175]; [0224]-[0229]).
Regarding claim 12, Phillips et al. teaches the magnets (2) are positioned using mechanical methods only, with no use of electrical energy (The limitation “positioned 
Regarding claim 14, Phillips et al. teaches the frequency projected by the magnets (2) held at constant frequency (The limitation “held at constant frequency” is functional language. Since the frequency of the magnet rotation is controlled by controller 58, the system is capable of holding a constant frequency thus is capable of performing the claimed function, [0175]; [0224]-[0229]).
Regarding claim 19, Phillips et al. teaches a method of providing a time-varying magnetic field to a subject in need thereof (abstract; [0029]; [0045]; [0162]), comprising: providing a magnet array (Figure 1, magnet, 2) consisting of one or more magnets, a positioning mechanism (Figure 1, drive shaft, 4 and motor, 72), and a control system (Figure 1, controller, 58); using the control system to control the strength of the radiated magnetic field, such that the magnetic array (2) is controlled by the rate of spinning or other periodic motion of the one or more magnets (2); and varying the strength of the radiated magnetic field in a time domain ([0162]; [0175]; [0224]-[0229]).
Regarding claim 20, Phillips et al. teaches the varied strength radiated magnetic field is applied to a user in order to promote sleep patterns and focus of the user in need thereof (magnetic field applied to treat sleep issues, improve attention span, treat ADHD, and memory loss, [0029], [0185], [0187], [0200]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0082690 (Phillips et al.) in view of U.S. Patent No. 5,935,054 (Loos).
Regarding claims 6 and 7, Phillips et al. teaches all the limitations of clam 1. Phillips et al. teaches the positioning system of the cited embodiment includes a motor, and does not include one or more coils that when electrically charged cause the magnet array to spin or move periodically.
However, Phillips et al. teaches an alternative embodiment of the positioning system including an external magnet that causes the magnet array to spin or move periodically ([0220]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the positioning system including an external magnet that causes the magnet array to move or spin instead of the positioning system including a motor, because Phillips et al. teaches the external magnet and the motor are substitutable alternative positioning systems for causing the magnet array to spin or move as both types of positioning systems facilitate controlled movement of the magnet array in accordance with the treatment needs of the user 
However, Loos teaches a system for radiating an oscillating magnetic field (abstract), comprising: a magnet array consisting of one or more magnets (Figure 9, magnets, 60), the one or more magnets (60) providing a radiated magnetic field through spinning or other periodic motion of the one or more magnets (60) (col. 13, lines 16-19); a positioning mechanism (Figure 9, coil, 64 and driver, 65) for positioning the magnetic array (60) within the system (col. 13, lines 19-27); and a control system (Figure 9, control unit, 70) used to control the radiated magnetic field, wherein the system achieves precise control over the radiated magnetic field in a time domain, and in magnitude (col. 13, lines 16-31); wherein the positioning system (64, 65) includes four coils that when electrically charged cause the magnet array (60) to spin or move periodically, and wherein the positioning system (64, 65) includes four coils (64) completing two electrical circuits 90 degrees apart, with alternating polarity, such that the coils (64) provide four points of torque per revolution (col. 13, lines 19-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the positioning system including four coils completing two electrical circuits 90 degrees apart with alternating polarity of Loos as the magnetic positioning system of Phillips et al., because Loos teaches such a configuration provides a mechanism for moving or positioning the magnet array with a precisely controllable frequency (col. 13, lines 19-31).
Regarding claim 8, Phillips et al. in view of Loos teaches all the limitations of claim 7. Phillips et al. teaches the positioning system is powered via a USB power 
However, Phillips et al. teaches the positioning system is located beneath the magnet array (Figure 2). It would have been obvious to one of ordinary skill in the art to modify the location of the positioning system coils of Phillips et al. and Loos to be beneath the magnet array as taught by Phillips et al., because providing such a configuration permits greater freedom in positioning the magnet array relative to a target area of a user.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0082690 (Phillips et al.).
Regarding claim 13, Phillips et al. teaches all the limitations of claim 1. Phillips et al. teaches the magnet array (2) is positioned using an electrical motor (72) ([0175]), but does not teach the array is positioned using a plurality of motors.
However, Phillips et al. teaches an alternative embodiment comprising a plurality of magnets (Figure 3, magnets, 2a and 2b) are positioned using electrical motors (Figure 3, motors, 72a and 72b) ([0177]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system to include a plurality of magnets positioned by a plurality of electrical motors as taught by Figure 3 of Phillips et al., because Phillips et al. teaches the system may include a plurality of magnets in the array positioned by a plurality of electrical motors depending on the treatment needs of the user ([0177]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 6,001,055 (Souder) teaches a system for radiating an oscillating magnetic field comprising a magnet array, positioning mechanism, and control unit (abstract; Figure 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CARRIE R DORNA/Primary Examiner, Art Unit 3791